DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.
	Claims 3, 7, 10, 11, and 21 have been cancelled.  
	Claims 1, 2, 4-6, 8, 9, 12-20, and 22-33 are pending and under examination.

2.	The provisional double patenting rejection of claims 1, 2, 4-6, 8, 9, and 12-33 as being unpatentable over claims 31-39 and 41-46 of copending Application No. 15/573,402, in view of both Wang et al. (Circ. Res., 2004, 94: 1318-1324) and Tsitsiou et al. (J. Physiol., 2009, 587: 4001-4013) is moot because Application No. 15/573,402
has been abandoned.  



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4-6, 8, 9, 12-15, 17-20, 22-27, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. (PGPUB 2015/0118265; priority date 3/15/2012), in view of both Wang et al. (Circ. Res., 2004, 94: 1318-1324) and Persons et al. (Nature Medicine, 1998, 4: 1201-1205), as evidenced by Giarratana et al. (Nature Biotechnology, 2005, 23: 69-74). 
Edinger et al. teach a genetically engineered human nucleated erythroid precursor cell (such as a CD34+ hematopoietic stem cell) comprising a nucleic acid encoding a polypeptide (i.e., DNA or RNA) not expressed by erythrocytes.  The polypeptide is present on the cell surface as a fusion with a transmembrane protein normally present in erythrocytes such as Band 3 and glycophorin A or fragments thereof comprising the transmembrane and cytoplasmic domains; or the polypeptide is present inside the cell as a fusion with hemoglobin or fragments thereof.  Edinger et al. teach claims 1, 8, 9, 15, 22, 23, 25, 26, and 32).  (Abstract; [0004]; [0006]; [0011]; [0012] [0018]-[0020]; [0025]; [0027]; [0030]; [0032]; [0034]; [0035]; [0037]; [0050]; [0056]; [0057]; [0063]; [0065]; [0069]; [0070];  [0078]; [0079]).  Edinger et al. teach that the erythroid cell or erythrocyte lacks the A and B antigens (claim 24) ([0021]; [0022]).  With respect to claim 12, Edinger et al. teach that the nucleic acid could be introduced into the nucleated erythroid precursor cell via transduction with integrating viral vectors such as retrovirus vectors ([0027]) and thus, one of skill in the art would have found obvious to use any retroviral vector including a lentiviral vector.
Edinger et al. do not specifically teach that the polypeptide is CBS (i.e., having homocysteine as a substrate) (claims 1, 14, 19 and 20).  However, Edinger et al. teach that the engineered enucleated erythrocyte are suitable to treat an enzyme deficiency.  Wang et al. teach that elevated homocysteine plasma levels are a risk factor for the development of vascular diseases and that CBS overexpression could be used to lower the homocysteine plasma levels (Abstract; p. 1318; p. 1319, column 1, first full paragraph).  Based on these teachings, one of skill in the art would have found obvious to make the genetically engineered enucleated erythrocytes of Edinger et al. by claims 17 and 18).  By using CBS as the exogenous polypeptide, one of skill in the art would have expressed CBS at levels of at least 2-fold above those expressed by non-engineered enucleated cells (claim 13).
Edinger et al. and Wang et al. do not teach that CBS is not fused to an endogenous polypeptide (claim 29).  Persons et al. teach that enucleated erythrocytes expressing intracellular exogenous proteins not fused with endogenous polypeptides could be obtained via differentiation from genetically engineered nucleated erythroid precursor cells expressing intracellular exogenous proteins not fused with endogenous polypeptides (p. 1201-1203, see especially Fig. 2).  One of skill in the art would have found obvious to modify the method of Edinger et al. and Wang et al. by using a nucleic acid encoding CBS by itself (i.e., not fused with endogenous polypeptide) to achieve the predictable result of obtaining an enucleated erythroid cell expressing intracellular CBS suitable to treat homocystinuria.
The enucleated erythroid cells of Edinger et al., Wang et al. and Persons et al. must necessarily comprise the copy numbers recited in claims 1 and 4-6 because all that is required to achieve such is to genetically engineer the erythroid precursors and differentiate them to enucleated erythroid cell.  The instant specification does not teach more than this.
+ hematopoietic stem cell differentiation to erythrocytes proceeds through the step of erythroblast enucleation to yield 98% enucleated reticulocytes (claims 16 and 28) (p. 69; p. 71, column 2, second full paragraph).  As evidenced by Giarratana et al., erythrocytes differentiated from CD34+ hematopoietic stem cells contain fetal hemoglobin (claim 33) (p. 70, column 2, second full paragraph). 
With respect to claim 27, enriching the pharmaceutical composition for the genetically engineered enucleated erythroid cells would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition with enhanced therapeutic activity.  With respect to claim 30, expanding the erythroid precursor by at least 20,000-fold in culture would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in large amounts of therapeutic cells.  Since it is not hypotonically loaded, the enucleated erythroid cell taught by the cited prior art must necessarily exhibit the same osmotic membrane fragility as an unmodified enucleated erythroid cell (claim 31).  
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

5.	Claims 1, 2, 4-6, 8, 9, 12-15, 17-27, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken with each Wang et al., Persons et al., and Giarratana et al., in further view of Tsitsiou et al. (J. Physiol., 2009, 587: 4001-4013).
claim 2).  However, as set forth above, Wang et al. teach that CBS is useful to treat to treat homocystinuria.  Tsitsiou et al. et al. teach a transporter for homocysteine uptake by cells (Abstract; p. 4002, paragraph bridging columns 1 and 2; paragraph bridging p. 4009 and 4010; p. 4011, column 2, last paragraph).  Based on these teachings, one of skill in the art would have found obvious to further modify the nucleated erythroid precursor cell comprising intracellular CBS with the transporter of Tsitsiou et al. to achieve the predictable result of obtaining a composition efficient to treat homocystinuria by providing the cell with means for rapid homocysteine substrate internalization and clearance from the circulation. 
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

Response to Arguments
6.	The arguments are not new and are not found persuasive for the reasons of record.
	Singh, Perry, Yang I, Yang II, Mortensen, and Vitvitsky have been previously addressed.

The applicant argues that, other than teaching that H2S is present in the extracellular medium, Searcy offers no evidence that H2S is exported form the cells.
2S is found in the extracellular medium is evidence for export.  Furthermore, Searcy offers no basis for the assertion that, by reading the reference, one of skill in the art would have understood that H2S production would be detrimental to the enucleated erythroid cells.
As previously stated, one of skill in the art would have known that the excess H2S produced via overexpressing CBS would accumulate into the culture medium from where it could be easily removed by changing the medium as needed (doing so was the routine in the prior art, as evidenced by Masters) and/or adding H2S scavengers such as methemoglobin to the culture medium, as taught by Perry (see Abstract; p. 747, column 2, first paragraph; p. 748, Fig. 1) and Yang I (see Abstract; p. 49202, column 1, last paragraph).  There is no evidence to the contrary of record.
By teaching that adding methemoglobin to the culture medium scavenges the endogenous H2S (see p. 49202, column 1, last paragraph; p. 49203, Fig. 5c), Yang I provides further evidence that the endogenous H2S is exported into the culture medium.  

While Mortensen and Vitvitsky teach that mitochondria are responsible for H2S catabolism and that enucleated erythroid cells have reduced levels of mitochondria, Mortensen and Vitvitsky do not contradict the teachings in Searcy and Yang I that endogenous H2S is exported form the cells, nor do they contradict the teachings in Perry and Yang I that methemoglobin could be used to remove the exported endogenous H2S from the culture medium. 
Pietri teaches that H2S could react with HB to form sulfhemoglobin, wherein high sulfhemoglobin levels “can be potentially” toxic in vivo.  Predmore teaches that H2S is in vivo when present at supraphysiological levels.  While this may be true, Pietri and Predmore are silent with respect to culturing erythroid cells.  Neither Pietri nor Predmore contradicts the teachings in the prior art that the deleterious effects of H2S on cultured cells could be overcome by changing the culture medium and/or adding methemoglobin to the culture medium.  
Based on the knowledge in the prior art, one of skill in the art would have reasonably expected to be successful in obtaining genetically engineered nucleated erythroid progenitors expressing at least 1000 CBS copies and further differentiating these genetically engineered nucleated erythroid progenitors in culture such as to obtain enucleated erythroid cells expressing at least 1000 CBS copies.

The applicant argues that the enucleated erythroid cells have a significantly reduced ability to catabolize H2S due to the absence of mithocondria and that the prior art cited by the examiner does not provide any data suggesting that H2S would not inhibit the proliferation of enucleated erythroid cells.
However, the prior art does not have to provide such data because it was common knowledge in the prior art that the enucleated erythroid cells do not proliferate.  

The applicant argues that, in view of Pietri and Predmore, one of skill in the art would have understood that the presence of excess H2S in enucleated erythroid cells would lead to the formation of sulfhemoglobin which is toxic at high levels.  Thus, one of skill in the art would not have reasonable expected to generate enucleated erythroid overexpressing CBS.  
possible toxicity in vivo, not in culture.  Albeit absence of mitochondria, one of skill in the art would have reasonably expected to be successful in generating enucleated erythroid cells expressing at least 1000 CBS copies via the in vitro differentiation of erythroid progenitors genetically engineered to express at least 1000 CBS copies (see above).

One of skill in the art would have also reasonably expected no adverse effects upon administration in vivo.
Pietri and Predmore teach that H2S has beneficial activities.  Pietri and Predmore teach that H2S is toxic only at high concentrations.  However, none of the prior art cited by the applicant teaches or suggests that the in vivo administration of enucleated erythroid cells overexpressing CBS would result in toxic H2S levels.
Pietri teaches that, while it binds O2 with a much lower affinity that hemoglobin, sulfhemoglobin is still able to deliver O2 to tissues.  Pietri teaches that moderate sulfhemoglobin concentrations are well tolerated in vivo and that, in most patients, sulfhemoglobinemia has few adverse effects and is spontaneously resolved by normal erythrocyte destruction (see p. 397, column 1).  
Yang I teaches that the endogenous H2S is exported from the cells.  Vitvitsky teaches that tissues such as liver, kidney, and brain serve as sinks for H2S, while the mammalian heme proteins have low affinity for H2S and are thus not significant H2S sinks (see p. 23).  Based on these teachings, one of skill in the art would have 2S generated by the overexpressed CBS would be exported and removed by tissues such as liver, kidney, and brain.  
Thus, one of skill in the art would have reasonably expected that: (i) the administration of enucleated erythroid cells overexpressing CBS would not result in toxic H2S levels in vivo; and (ii) the endogenous H2S level remaining in the CBS-overexpressing enucleated erythroid cells would be low and insufficient to produce significant levels of sulfhemoglobin in vivo. 

7.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ILEANA POPA/Primary Examiner, Art Unit 1633